UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-7269


JESSE HEMINGWAY,

                   Plaintiff - Appellant,

             v.

MISS CHATTMAN, H.S.A.; MRS. SCOTT-BOSTON, H.S.A. (Trainee); MRS.
FRANCOS, A.H.S.A.; DR. DICOCO, Clinical Director; DR. PISCITELLI,
Chronic Care Doctor; ANDRAGE YIRGA, Midlevel Provider; MRS.
MCCAFFERTHY, Nurse,

                   Defendants - Appellees,

             and

DR. K. PRAKASH; TONYA MCCLELLAN, MLP/PA - Health Care Provider;
DEBRAH WINBUSH, MLP/PA - Health Care Provider; UNITED STATES OF
AMERICA,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:17-cv-00208-TSE-MSN)


Submitted: November 16, 2017                            Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Jesse Hemingway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Jesse Hemingway seeks to appeal the district court’s order dismissing his claims

against some of the Defendants in his civil action filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort

Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (2012). This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Hemingway seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss

the appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            3